 

Exhibit 10.55

 

FOURTH AMENDMENT TO COMMON STOCK PURCHASE WARRANT

 

THIS FOURTH AMENDMENT TO COMMON STOCK PURCHASE WARRANT (the “Amendment”),
effective as of April 7, 2015 (the “Effective Date”), is entered into by and
between Infinity Energy Resources, Inc., a Delaware corporation (the “Company”)
and SKM Partnership, Ltd, a Texas limited partnership (the “Holder”).

 

WHEREAS, the Company issued to Holder that certain Common Stock Purchase
Warrant, dated December 27, 2013, as amended by that certain First Amendment to
Common Stock Purchase Warrant, dated March 7, 2014, that certain Second
Amendment to Common Stock Purchase Warrant, dated May 9, 2014, and that certain
Third Amendment to Common Stock Purchase Warrant dated November 14, 2014 (the
“Warrant”); and

 

WHEREAS, the Company and the Holder desire to reflect the extension of the
maturity date made to that certain 8% Promissory Note issued by the Company in
favor of the Holder on December 27, 2013, as amended by that certain First
Amendment to Promissory Note, dated March 7, 2014, and that certain Second
Amendment to Promissory Note, dated May 9, 2014, and that certain Third
Amendment to Promissory Note, dated November 14, 2014, pursuant to that certain
Fourth Amendment to Promissory Note, effect on even date herewith; and

 

WHEREAS, effective even herewith, the parties have entered into that certain
Second Loan Extension Agreement (the “Second Loan Extension Agreement”) to
document certain agreements and understandings made between them related to the
subject matter of this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed by each party hereto as follows:

 

1. Amendment to Header. It is hereby agreed and understood that the Exercise
Price set forth in the header of the Warrant shall be amended as follows: By
deleting the following text: “Exercise Price: $1.50” and replacing it with the
following text: “Exercise Price: $0.50”.

 

2. Amendment to Introductory Text. It is hereby agreed and understood that the
Introductory Text of the Warrant shall be amended as follows: By deleting the
phrase (as previously amended) “at a price of One Dollar ($1.00) per share (the
“Initial Exercise Price”) or such other price as may be provided in this
Warrant” and replacing it with the phrase “at a price of Fifty Cents ($0.50) per
share (the “Initial Exercise Price”) or such other price as may be provided in
this Warrant”.

 



 

 

 

3. Amendment to Section 1.1 of the Warrant. It is hereby agreed and understood
that Section 1.1 of the Warrant shall be amended as follows: By deleting the
following phrase (as previously amended): “four hundred sixty six (466) days
from the issuance of this Warrant (i.e., April 7, 2015”)” where it appears in
Section 1.1 of the Warrant, and replacing it with the following phrase: “the
Maturity Date of the Note”.

 

4. Amendment to Section 2.1 of the Warrant. It is hereby agreed and understood
that Section 2.1 of the Warrant shall be amended as follows: By deleting the
following phrase (as previously amended): “on or before the four hundred
sixty-sixth (466th) day of the issuance of this Warrant” where it appears in
Section 2.1 of the Warrant, and replacing it with the following phrase: “the
Maturity Date of the Note”.

 

5. No Other Amendments. Except as expressly amended and modified by this
Amendment, the Warrant is and shall continue to be in full force and effect in
accordance with the terms thereof.

 

6. Counterparts. This Amendment may be executed by the parties hereto in
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

7. Governing Law. The Amendment shall be construed in accordance and governed by
the internal laws of the state of Texas.

 

8. Headings. The headings contained in this Amendment are for ease of reference
only and shall not be considered in construing this Amendment.

 

[Signature Page Next Page]

 

 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Common Stock Purchase Warrant to be duly executed as of the Effective Date.

  

  COMPANY:         INFINITY ENERGY RESOURCES, INC.         By: /s/ Stanton E.
Ross   Name: Stanton E. Ross   Its: President and Chief Executive Officer      
  SKM PARTNERSHIP, LTD.       BY SKM MANAGEMENT, LLC   ITS GENERAL PARTNER  



 





  By: /s/ Scott D. Martin   Name: Scott D. Martin   Its: Manager of its General
Partner

 



 

 

 